SPECTOR, Judge
(concurring specially):
I concur with judgment of affirmance herein. However, I deem it necessary to comment upon appellant’s contention that error was committed by the trial court when appellant was refused permission to hold a Bible in his hand during the course of the trial. It is my belief that, under the laws of our nation, a person is entitled to seek solace from a Holy Bible when put to trial for commission of a crime. It matters not how recently the defendant’s dedication to biblical principles came about. If a defendant seeks to curry favor with a jury by faking his dedication to religious principles, the jury will soon sense as much. Whatever the extent of a defendant’s dedication to religious principles may be, it is conduct protected by provisions in the state and federal constitutions guaranteeing to one and all the free exercise of religious freedom.